DETAILED CORRESPONDENCE
Status of Application
Claims 1-15, 33 & 34 have been examined in this application. This communication is a Non-Final Rejection in response to the Request for Continued Examination (RCE) filed on December 22, 2021. Claims 16-32 stand withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on December 22, 2021 has been entered.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of fracturing a subterranean formation with a fracturing fluid comprising a polymer comprising at least one hydrophobic monomer and at least one hydrophilic monomer in amounts as instantly claimed, does not reasonably provide enablement for the fracturing fluid having a particle suspension time of 24 hours for the claimed polymer comprising any number and combination of the claimed hydrophobic monomers and hydrophilic monomers as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with make and/or use the invention commensurate in scope with these claims. 
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following undue experimentation factors support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(B) The nature of the invention – the current invention contemplates a method of fracturing a subterranean formation with a fracturing fluid comprising a polymer.
(C) The state of the prior art – fracturing a subterranean formation with a fracturing fluid comprising a polymer appears to be known in the art.
(D) The level of one of ordinary skill – one of ordinary skill in the art would be capable of selecting a fracturing fluid comprising a polymer for downhole use.
However, the following undue experimentation factors do not support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(A) The breadth of the claim – the current claims present a method of fracturing a subterranean formation with a fracturing fluid having a particle suspension time of 24 hours, but it is not clear how this suspension time is achieved for the claimed polymer comprising any number and combination of the claimed hydrophobic monomers and hydrophilic monomers as instantly claimed. 
(E) The level of predictability in the art - the current claims present a method of fracturing a subterranean formation with a fracturing fluid having a particle suspension time of 24 hours, but it is not clear how this suspension time is achieved for the claimed polymer comprising any number and combination of the claimed hydrophobic monomers and hydrophilic monomers as instantly claimed.
(F) The amount of direction provided by the inventor – the current claims present a method of fracturing a subterranean formation with a fracturing fluid having a particle suspension time of 24 hours, but it is not clear how this suspension time is achieved for the claimed polymer comprising any number 
(G) The existence of working examples – the current claims present a method of fracturing a subterranean formation with a fracturing fluid having a particle suspension time of 24 hours, but it is not clear how this suspension time is achieved for the claimed polymer comprising any number and combination of the claimed hydrophobic monomers and hydrophilic monomers as instantly claimed.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure - the current claims present a method of fracturing a subterranean formation with a fracturing fluid having a particle suspension time of 24 hours, but it is not clear how this suspension time is achieved for the claimed polymer comprising any number and combination of the claimed hydrophobic monomers and hydrophilic monomers as instantly claimed. 
That is, 3 of the Wands factors support enablement, while 5 factors do not support enablement. Therefore, there exists a scope of enablement deficiency for the current claims. See MPEP 2164.08.
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-13, 15, 33 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cadix et al. (WO 2014/167056), in view of Evani (US 4,432,881).
With respect to Claim 1, Cadix discloses a method for fracturing a subterranean formation, comprising the step of injecting an aqueous fracturing fluid into at least a portion of the subterranean formation at pressures sufficient to fracture the formation (Cadix: Page 1, Ln. 1-23; Claim 7), wherein the fracturing fluid comprises a polymer comprising: at least one 
The reference, however, fails to explicitly disclose the at least one hydrophobic monomer and the at least one hydrophilic monomer as selected from the groups as instantly claimed. Cadix, however, further teaches suitable polymers to include those as described in Evani (Cadix: Page 5, Ln. 12-25). 
Evani further teaches a polymer comprising at least one hydrophobic monomer and at least one hydrophilic monomer selected from the groups as respectively claimed (Evani: Col. 4, Ln. 20 through Col. 5, Ln. 40), and further wherein such polymers are taught to be relatively inexpensive (Evani: Col. 2, Ln. 17-22). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Cadix with the aforementioned teachings of Evani to employ a polymer comprising at least one hydrophobic monomer and at least one hydrophilic monomer selected from the groups as respectively claimed in order to employ a relatively inexpensive polymer and/or to yield predictable results in well treatment. 
With respect to Claims 2 & 3, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 1. Evani further teaches a hydrophilic monomer amount range and a hydrophobic monomer amount range that appears to overlap with the ranges as respectively claimed, and also teaches tailoring the amount as desired (Evani: Col. 4, Ln. 20 through Col. 5, Ln. 40). As such, although the reference fails to explicitly limit the respective monomer amounts to the weight ranges as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a desired amount of the respective monomer insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting a composition comprising a polymer with a tailored amount of hydrophilic and hydrophobic monomers as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Cadix and Evani, one of ordinary skill in the art could have pursued desired amounts of the respective monomers with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
With respect to Claim 5, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 1. Cadix further discloses “…wherein a terminal end position of the polymer comprises a thiocarbonylthio functional group” (Cadix: Page 5, Ln. 11 through Page 9, Ln. 25; wherein Cadix discloses the suitable polymers, which include those of Evani as set forth above, as further functionalized at the terminal end position with a thiocarbonylthio functional group).
With respect to Claim 6, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 1. Evani further teaches “…wherein the polymer has a molecular weight of from about 10,000 to about 20,000,000” (Evani: Col. 3, Ln. 32-55). 
With respect to Claim 7, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 1. Cadix further discloses “…wherein the aqueous fracturing fluid comprises the polymer in an amount ranging from about 0.001 wt% to about 10 wt%, based upon the total weight of the aqueous fracturing fluid” (Cadix: Page 9, Ln. 20-25). 
With respect to Claim 8, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 1. Cadix further discloses “…wherein the aqueous fracturing fluid further comprises a surfactant” (Cadix: Page 1, Ln. 23 through Page 2, Ln. 5). 
With respect to Claim 9, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 8. Cadix further teaches test data employing the surfactant within the range as instantly claimed (Cadix: Pages 12 & 13); and also teaches tailoring the amount of surfactant to control viscosity as desired (Cadix: Page 1, Ln. 23 through Page 2, Ln. 5). As such, although the reference fails to explicitly limit the surfactant to the range as instantly claimed in the method steps set forth above, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a desired amount of the surfactant insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result. 

With respect to Claim 10, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 1. Cadix further discloses “…wherein the aqueous fracturing fluid further comprises a proppant” (Cadix: Page 4, Ln. 23-26).
With respect to Claim 11, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 10. As such, although the reference fails to explicitly limit the proppant amount to a range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a desired amount proppant insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result. 

With respect to Claim 12, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 10. Cadix further discloses wherein the treatment fluid is well suited to suspend proppants in subterranean formations (Cadix: Col. 4, Ln. 23-26). The reference, however, fails to explicitly disclose a temperature range as instantly claimed.
Evani further teaches wherein subterranean temperatures are known to fall within the temperature range as instantly claimed (Evani: Col. 1, Ln. 50-58). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Cadix with the aforementioned teachings of Evani to employ the treatment fluid with suspended proppants at known subterranean temperatures, such as instantly claimed, in order to yield predictable results in well treatment. 
With respect to Claim 13, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 1. Cadix further discloses “…wherein the method 
With respect to Claim 15, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 1. Cadix further discloses “…wherein the aqueous fracturing fluid comprises a fluid selected from the group consisting of fresh water, sea water, brines, salt water, produced water, recycled water, industrial waste water, waste water associated with oil production, and combinations thereof” (Cadix: Page 4, Ln. 27 through Page 5, Ln. 7). 
With respect to Claim 33, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 1. Cadix further discloses “…wherein the aqueous fracturing fluid comprises the polymer in an amount ranging from about 0.001 wt% to about 10 wt%, based upon the total weight of the aqueous fracturing fluid (Cadix: Page 9, Ln. 20-25). 
Evani further teaches a hydrophilic monomer amount range and a hydrophobic monomer amount range that appears to overlap with the ranges as respectively claimed, and also teaches tailoring the amount as desired (Evani: Col. 4, Ln. 20 through Col. 5, Ln. 40). As such, although the reference fails to explicitly limit the respective monomer amounts to the weight ranges as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a desired amount of the respective monomer insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result. 

The instant specification [00207]-[00213] appears to describe that polymer solutions exhibiting viscosities higher than 50 cps are able to suspend as instantly claimed. Cadix further discloses wherein the treatment fluid is well suited to suspend proppants in subterranean formations (Cadix: Col. 4, Ln. 23-26); teaches test data wherein the fracturing fluid comprising a polymer has a viscosity higher than 50 cps (Cadix: Pages 12 & 13); and also teaches embodiments employing sand (Cadix: Page 4, Ln. 23-26) ); wherein these teachings are considered to provide for a fracturing fluid having a suspension time as instantly claimed and described. As such, although Cadix fails to explicitly disclose the viscosity/suspension time with respect to the method steps comprising the polymer as set forth above, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, with the aforementioned combined teachings of Cadix and Evani, to employ a fracturing fluid having a particle suspension time and a polymer in combination as instantly claimed in 
With respect to Claim 34, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 1. Evani further teaches wherein the at least one hydrophobic monomer is selected from the group as instantly claimed as set forth above with respect to Claim 1. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cadix et al. (WO 2014/167056), in view of Evani (US 4,432,881), further in view of Dawson et al. (US 2012/0157356).
With respect to Claim 4, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 1. The combined references, however, fail to disclose wherein prior to the step of injecting the aqueous fracturing fluid, the polymer is in a powder form comprising a particle size as instantly claimed.
Dawson teaches methods of hydraulic fracturing therein, wherein it is known in the art to employer polymer in powder form so that the material may be transported to and blended at the well site using standard blending equipment, and also teaches employing particle sizes within the range as instantly claimed (Dawson: Sections [0002], [0014], [0016] & [0029]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Cadix and Evani with the aforementioned teachings of Dawson to employ the polymer in powder form as known in the art and in particle sizes as instantly claimed so that the material may be transported to and blended at the well site using standard blending equipment. (Dawson: Sections [0002], [0014], [0016] & [0029]).
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing fracturing fluids, and a finite number of .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cadix et al. (WO 2014/167056), in view of Evani (US 4,432,881), further in view of Zhou et al. (US 2014/0332213).
With respect to Claim 14, the combined references of Cadix and Evani teach the method as provided above with respect to Claim 13. The combined references, however, fail to disclose a breaker selected from the group as instantly claimed. 
Zhou teaches methods of fracturing therein, wherein a breaker selected from the group as instantly claimed is employed to reduce the viscosity of the fracturing fluid after treatment (Zhou: Sections [0001]-[0006], [0049] & [0050]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Cadix and Evani with the aforementioned teachings of Zhou to employ a breaker selected from the group as instantly claimed is employed to reduce the viscosity of the fracturing fluid after treatment (Zhou: Sections [0001]-[0006], [0049] & [0050]).
.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 17 of copending Application No. 16/816,753 (‘753 hereinafter), alone and/or in view of Cadix et al. (WO 2014/167056). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘753, alone and/or in view of the teachings of Cadix, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers, which overlaps in scope with ‘753 which discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-6 & 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 7-12 of copending Application No. 16/711,590 (‘590 hereinafter), alone and/or in view of Cadix et al. (WO 2014/167056). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘590, alone and/or in view of the teachings of Cadix, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers, which overlaps in scope with ‘590 which discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers. The claims of ‘590 differ in not explicitly reciting pressures sufficient to fracture as instantly claimed. However, based on the teachings of Cadix as set forth above, before the effective filing date of the .
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 12 & 13 of U.S. Patent No. 11,118,100 (‘100 hereinafter), alone and/or in view of Cadix et al. (WO 2014/167056). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘100, alone and/or in view of the teachings of Cadix, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers, which overlaps in scope with ‘100 which discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers. 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 11 & 12 of copending Application No. 17/492,092 (‘092 hereinafter), alone and/or in view of Cadix et al. (WO 2014/167056). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘092, alone and/or in view of the teachings of Cadix, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers, which overlaps in scope with ‘092 which discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicants' amendments regarding the 35 USC 112 rejections with respect to Claim 33 have been fully considered. However, the amendments do not fully address the rejection and, therefore, the rejection is maintained in-part as set forth above. 
Applicants’ reply does not persuasively address the double patenting rejections. As such, these rejections are maintained as set forth above with updates to address the amendments.
Applicants’ arguments and Declaration under 37 CFR 1.132 with respect to the rejection of Claims 1-15, 33 & 34 under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674